Citation Nr: 1213412	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  11-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946.  His awards include the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (ROs) in Columbia, South Carolina. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO denied a petition to reopen a claim of service connection for bilateral hearing loss disability.

2.  The additional evidence received since the July 2006 rating decision relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran was exposed to acoustic trauma during service; he is presently diagnosed with a hearing loss disability for VA purposes; and, the weight of the competent evidence is in relative equipoise as to the question of whether his current hearing loss disability is related to service.


CONCLUSIONS OF LAW

1.  The July 2006 RO rating decision denying a petition to reopen a claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  As evidence received since July 2006 is new and material, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished. 

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the present case, the RO previously denied a claim of service connection for bilateral hearing loss on the merits in an April 1993 rating decision.  

The Veteran was notified of the April 1993 decision and his right to appeal.  He did not initiate an appeal in the matter.  

In April 1993, the RO determined that evidence had not been presented to indicate that the claimed disability was related to active service.   It was further noted that the service treatment records were negative for any indication of hearing loss.  
That denial was later confirmed on multiple occasions in unappealed determinations, the last of which occurred in July 2006.  

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

For the purpose of reopening a claim the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. 110.

Additionally, under 38 C.F.R. § 3.156(b), if new and material evidence is received within a year of the issuance of a rating action, then such obviates the finality of that decision.  Here, however, while new and material evidence is found, such was not received within one year of the July 2006 denial and thus that determination did indeed become final.  

The Board notes that, in the September 2011 statement of the case, the RO appears to have considered the issue on the merits.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence in the claims file at the time of the July 2006 decision consisted of service treatment records; private treatment records, including an August 1992 letter from W. H. M., Jr. M.D. (otologist) that states the Veteran's current hearing loss was more likely due to in-service noise exposure; and the Veteran's statements.

The pertinent evidence added to the record since the July 2006 rating decision includes an August 2010 statement in which the Veteran provided greater detail with respect to his in-service noise exposure as a combat mortar gunner.  His statements also reflect that he experienced hearing loss dating back to active service.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for bilateral hearing loss is reopened. 

Service connection:

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Additionally, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In making all determinations, the Board must fully consider the lay assertions of record.  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that the Veteran has a current hearing loss disability for VA purposes due to acoustic trauma during his active service, as will be discussed below.   

First, the Veteran is shown to have been exposed to significant noise during his active duty service from August 1943 to April 1946.  Service records document that the Veteran's military occupational specialty (MOS) during this period of active duty was Mortar Gunner.  The Veteran was also awarded a Purple Heart. 

Based on the above, the Board concludes that the Veteran was exposed to significant acoustic trauma during active service.  Indeed, his contentions of noise exposure are deemed credible and are consistent with the circumstances of his service, as indicated in the available official service records.  See 38 U.S.C.A. § 1154(a).

An in-service examination that appears to have been conducted at separation reflects whispered voice testing that was 15 out of 15.  However, such whispered voice testing is by its nature imprecise and is not designed to detect minor changes in auditory acuity.  Thus, the results are probative, but not dispositive of the claim.    

VA treatment records from 1991 to 2011 show treatment for hearing loss beginning in 1991.  Moreover, the Veteran has reported as early as 1991 that he has experienced hearing difficulty since service.  Post-service treatment records include audiograms that document bilateral hearing loss as per VA regulations.  

Accordingly, the remaining question for consideration is whether the current hearing loss disability is etiologically related to the in-service acoustic trauma.  See Davidson, 581 F.3d at 1316.

With regard to the etiology of the disorder, the Veteran's private otologist indicated in August 1992 that the Veteran's hearing loss was due, in pertinent part, to in-service noise exposure.  The Board notes that the private examiner did not provide a clear rationale as to why the Veteran's hearing loss was related to service.  Thus the opinion is nonprobative.  

The Board also notes that a VA audiologist indicated in October 2005 that she could not form an opinion without resort to mere speculation.  She noted, however, that "no audiograms were available . . type and degree of hearing loss is not consistent with noise induced hearing loss."  However, the October 2005 VA examiner's statements are found to be nonprobative since the examiner did not provide any clear conclusions, either favorable or unfavorable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

No other medical evidence of record addresses the etiology of the Veteran's hearing loss.  However, service connection is deemed warranted on the basis of continuity of symptomatology, as will be explained below.

As noted, the post-service treatment records show the earliest treatment for bilateral hearing loss was in 1991.  On a June 1993 VA audiologic evaluation, the Veteran reported a history of military noise exposure and no significant post-service noise exposure.  Mild to severe sensorineural hearing loss of the left ear, and moderate to severe sensorineural hearing loss of the right ear was diagnosed.  Additionally, he reported that he has experienced difficulty hearing since service separation.  An August 1997 treatment note also reflects a longstanding history of hearing loss symptoms.

The Veteran is competent to describe his observable symptoms of hearing loss.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, his statements as to a long history of hearing loss are deemed to be credible.  As such, continuity of symptomatology is established here.  Moreover, the post-service evidence establishes a current hearing loss disability for VA purposes as defined in 38 C.F.R. § 3.385.  While this evidence does not conclusively demonstrate that the Veteran's hearing loss disability is due to noise exposure during his active service, the record is nevertheless in a state of relative equipoise in showing that the current hearing loss disability was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385.

In sum, the evidence indicates that the Veteran's military specialty was consistent with noise exposure.  Moreover, he has credibly reported a continuity of symptomatology.  As difficulty with hearing is capable of lay observation, such reported symptoms constitute competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Thus, resolving any doubt in the Veteran's favor, a grant of service connection is warranted for bilateral hearing loss.



ORDER

New and material evidence having been received, the application to reopen the claim of service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


